Citation Nr: 1134384	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  04-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case was previously before the Board in February 2009 when it was remanded for further development.  

The Board notes that the issues of entitlement to service connection for a back disorder and entitlement to service connection for a right shoulder disorder were remanded by the Board in February 2009 for additional development.  Subsequent to the Board's February 2009 remand, the Veteran was granted entitlement to service connection for chronic lumbosacral strain with progression to degenerative disc disease, status post vertebral fusion and status post laminectomy and entitlement to service connection for chronic right shoulder strain in an RO rating decision dated in April 2011.  As this represents a complete grant of the issues of entitlement to service connection for a back disorder and entitlement to service connection for a right shoulder disorder, these issues are no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge at a hearing at the RO in January 2008.   That Veterans Law Judge is no longer employed by the Board.  The Veteran was apprised of that fact and offered an opportunity to have a new hearing in June 2011.  See 38 C.F.R. § 20.707 (2010).  The Veteran responded to the Board's letter and indicated that he wished to appear at a new hearing before a Veterans Law Judge of the Board at his local RO.  To date, the Veteran has not been scheduled for a new hearing before a Veterans Law Judge at his local RO.

In light of the foregoing the case must be REMANDED for the following:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at his local RO.  He and his representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

